Citation Nr: 0939871	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-33 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the calculated amount of $2,082.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision by the Committee on 
Waivers and Compromises (Committee) of the RO.  

The Veteran was initially scheduled for a hearing in January 
2007.  After requesting a postponement, the hearing was 
rescheduled for February 2007.  The Veteran again requested 
that the hearing be rescheduled and a new hearing date was 
set for March 2008.  A Report of Contact dated in June 2008 
shows the Veteran withdrew his request that hearing.  As 
such, the hearing request is deemed withdrawn.  38 C.F.R. § 
20.704(d).

In the Veteran's October 2009 Appellant Brief, he requested a 
competency determination prior to the Board's decision on his 
waiver request.  The Board finds that while the Veteran may 
be entitled to a current competency determination, the facts 
of this case do not require that such determination be made 
prior to the Board's decision on his waiver request.  
Specifically, the Veteran has not argued that he was 
incompetent at the time when he should have notified VA of 
the change in status of one of his dependents.  In addition, 
the Veteran's spouse, who has not been shown to have any 
mental impairment, was and is the authorized payee for the 
Veteran's VA compensation benefits.  Therefore, a competency 
determination will not affect the outcome of the waiver 
request and need not be made prior to the Board's decision on 
his waiver request.  The matter of competency is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has been charged with an overpayment of VA 
disability compensation in the amount of $2082.00, 
representing the amount he received in disability benefits 
for the period between March 1, 2004 and October 26, 2005.  

2.  This overpayment was created because the Veteran failed 
to report the death of one of his dependents in a timely 
manner and thus received benefits to which he was not 
entitled.  

3.  There is no evidence of fraud, misrepresentation, or bad 
faith on the Veteran's part in the creation of this debt and 
recovery of the overpayment would not be against equity and 
good conscience.    


CONCLUSION OF LAW

The criteria to waive repayment of this debt are not met.  38 
U.S.C.A. §§ 1505(a), 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965, 3.665 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the law as it currently exists, VA has no obligations 
under the VCAA in relation to the Veteran's request for 
waiver of the indebted amount of $2, 082.00.  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that a claim of 
entitlement to waiver of an overpayment is not a claim to 
which VCAA applies.  Id. at 138.  

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

If the debtor in any way disputes the existence of the debt, 
the RO must review the accuracy of the debt determination.  
If the debtor is unsatisfied, he may appeal.  Id. See also 38 
C.F.R. § 1.911 (2007); VAOPGCPREC 6-98 (April 24, 1998).  The 
Veteran did not challenge the validity of the creation of the 
overpayment of disability compensation benefits in the amount 
of $2082.00

Statutory due process requirements apply to the Veteran's 
waiver request.  Thirty-eight U.S.C.A. § 5302 (West 2002) 
requires that VA notify a payee of VA benefits of a debt owed 
by the payee to VA because of payment or overpayment of the 
benefits and, as part of that notification, of the right to 
submit an application for waiver of the indebtedness and the 
procedures for submitting the application.  38 U.S.C.A. § 
5302(a) (West 2002); see 38 C.F.R. § 1.963(b) (2009) 
(procedures for applying for waiver).  

The Board finds that VA gave such notice to the Veteran in a 
November 2005 correspondence.  The notice also provided him 
with a description of the procedures for submitting an 
application for waiver.  Thus, VA fulfilled the statutory 
obligation that it had to give him the information needed to 
prosecute his waiver claim.  Id.  


Waiver

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R.  
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. § 
1.956(a).  

In this case, the RO has determined that an overpayment was 
properly created against the Veteran from the overpayment of 
disability compensation benefits at the dependent rate, 
between the period of March 1, 2004 and October 26, 2005.  
Prior to March 1, 2004, the Veteran was paid disability 
compensation benefits which included compensation for his 
dependents, one of which was his mother.  A certificate of 
death in the claims file shows the Veteran's mother died on 
February 4, 2004.  VA did not receive notification of this 
dependent's death until August 31, 2005.  The failure of 
timely notification resulted in an overpayment in the amount 
of $2,082.00.  The Veteran has not challenged the validity of 
the creation of this calculated amount.

The Veteran alleges that he timely informed VA of his 
mother's death.  In his October 2009 Appellant Brief, the 
Veteran avers that he initially notified VA of his mother's 
death through VA's toll free number, and later on two 
separate occasions through the San Juan VA contact.  The 
Board notes that the claims file contains no record of such 
notification, nor is there any report of contact (VA Form 
119) to support the Veteran's current contention.  

The Veteran has timely requested a waiver of recovery of the 
indebtedness charged and the matter was referred to the 
Committee for further action.  In an April 2006 decision, the 
Committee denied the Veteran's request for a waiver of the 
overpayment, finding that, essentially, recovery of the debt 
would not be against "equity and good conscience," nor 
would it cause undue hardship on the Veteran.

The Veteran contends, in substance, that a waiver of recovery 
of the overpayment in question is warranted because he was 
not at fault in the creation of the debt and that requiring 
him to repay the debt would result in severe financial 
hardship. 

Any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of any person having an 
interest in waiver of recovery of the overpayment will 
preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.962(b), 1.963(a), 1.965(b).  

An indication of either "fraud, misrepresentation or bad 
faith" on the part of the veteran is found, a waiver is 
automatically precluded, and the principles of "equity and 
good conscience" will not even be considered or analyzed.  
See 38 C.F.R. § 1.963(a).  

Also, there shall be no recovery of overpayment of VA 
benefits if it is determined that recovery would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.962.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  38 
C.F.R. § 1.965. 

In making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor (where actions of the 
debtors contribute to the creation of the debt); (2) 
balancing of faults (weighing fault of the debtor versus the 
fault of VA); (3) undue hardship (whether collection would 
deprive the debtor or family of basic necessities); (4) 
defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) unjust enrichment (failure to make restitution 
would result in unfair gain to the debtor); (6) changing 
position to one's detriment (reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a  
legal obligation).  38 C.F.R. § 1.965.   

A review of the April 2006 decision reflects that the 
Committee did not find fraud, misrepresentation, or bad faith 
on the part of the Veteran with respect to creation of the 
overpayment at issue.  The Board, after an independent review 
of the record, concurs with this determination.  Hence, 
waiver is not precluded under the provisions set forth in 38 
U.S.C.A. § 5302(a) (West 2002).  

Therefore, the Board must determine whether recovery of the 
overpayment is against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  In this case, the 
Board finds that such recovery is not against equity and good 
conscience, and VA is entitled to recover its overpayment in 
the full amount of $2,082.00.  

Based on a review of the claims file and having considered 
the contentions of the Veteran, it is clear that the Veteran 
was at fault in the creation of the debt because of his 
failure to timely notify VA of the change in status of one of 
his dependents- specifically, the death of his mother.  
Despite the Veteran's contention that he timely informed VA 
of his mother's death through the toll free number and 
through the San Juan VA contact, the claims file contains no 
record of such notification, nor is there any report of 
contact (VA Form 119) to support the Veteran's current 
contention.

The Veteran continued to receive VA compensation benefits 
after his mother was deceased, and VA, in a reasonably timely 
manner, reduced his award upon receiving notice of her death.  
There does not appear to be any fault attributable to VA.  

Recovery of the overpayment would not defeat the purpose for 
which the benefits are intended.  Receipt of compensation at 
the dependent rate is due to VA's recognition of the fact 
that Veterans with dependents presumably have additional 
costs and expenses.  Since the Veteran's dependent mother was 
no longer living, there essentially was no need for 
additional compensation.

The Board additionally finds that failure to make restitution 
would result in unfair gain to the Veteran because he 
received monetary benefits to which he was not entitled.  VA 
made erroneous payments of disability benefits based on the 
Veteran's failure to provide written notice of the death of 
one of his dependents and he, in turn, benefited.  

Further, the Board has considered whether recovery of the 
debt would result in financial hardship to the Veteran.  The 
Veteran submitted a financial status report in November 2005 
detailing his income and expenses over the previous two 
years.  He indicated that he had total monthly income of 
$3,120.00 that included $597.00 from Social Security 
disability benefits and $2,523.00 in pension, compensation or 
other income.  The Veteran also indicated he had one car 
valued at $22,000, which represented his total assets.  He 
also reported monthly expenses for rent/mortgage, food, 
utilities and heat, telephone, cable television, gasoline, 
and miscellaneous totaling $1,285.00.  There were also 
monthly payments due on installment contracts and other debts 
that totaled $1,920.00.  Monthly expenses totaled $3,205.00.  

Based on the available income and expense information, it is 
concluded that recovery of the debt would not render the 
Veteran unable to provide for life's basic necessities.  
While Veteran's total monthly expenses of $3205.00 and 
monthly income of $3210.00 leaves him with a monthly deficit 
of $85.00; his basic life necessities could be reasonably met 
with his expected monthly income.  In this regard, cable 
television (at a monthly cost of $92.00) is not considered a 
basic life necessity and would adequately cover the $85.00 
monthly deficit shown.  The Board recognizes that repayment 
of the debt may require some sacrifice on the part of the 
Veteran; however, absent a finding that the ability to 
provide for life's basic necessities were endangered, it may 
not be held that financial hardship will result.  Therefore, 
undue hardship is not shown.

In sum, it is clear that the elements of the equity and good 
conscience standard clearly favor recovery of the overpayment 
by VA.  There was fault on the part of the Veteran in the 
creation of the debt with no fault on the part of VA with 
respect to the overpayment.  There is no evidence of undue 
hardship and no change in position to the Veteran's 
detriment.  

Further, there would be unjust enrichment.  While the 
elements as discussed are not all inclusive, a review of the 
record does not reflect any other basis upon which the claim 
may be granted.  In the October 2009 Appellant Brief, the 
Veteran's representative appears to have raised the defense 
that the Veteran was mentally incompetent due to his service-
connected schizophrenia, undifferentiated type.  

While the Veteran may in fact currently be mentally 
incompetent due to his schizophrenia, and in fact has raised 
the issue of competency, there is no evidence of record to 
show that he was incompetent at the time of his mother's 
death, nor he has argued otherwise.  Rather, he specifically 
argued that he notified VA on three separate occasions of his 
mother's death, presumably to avoid any overpayment of 
compensation.  Clearly, this would support a finding that he 
was not mentally incompetent and was fully aware of his duty 
to keep VA apprised of any change in the status of his 
dependents.  Thus, this argument is without merit.  As for 
the Veteran's current state of mental competency, this matter 
has been referred to the RO for consideration, as noted in 
the Introduction section.

Having considered all of the equities in this case, the Board 
concludes that waiver of recovery of the overpayment of 
disability benefits in the amount of $2,082.00 is not 
warranted.  

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

On these facts, the Board must conclude that the 
preponderance of the evidence is against waiver of recovery 
of the remaining overpayment; hence, the appeal must be 
denied.  


ORDER

The request for waiver of recovery of overpayment of 
disability compensation benefits in the original calculated 
amount of $2082.00 is denied.  


____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


